Citation Nr: 1409219	
Decision Date: 03/05/14    Archive Date: 03/12/14

DOCKET NO.  10-34 802	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service connected disability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

U. Ifon, Associate Counsel



INTRODUCTION

The Veteran had active service from March 1987 to April 1990.

This appeal to the Board of Veterans' Appeals (Board) is from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

A review of the Veteran's Virtual VA file reveals pertinent records as noted in the facts below.  There are no pertinent records in the VBMS file.

In the December 2013 Appellant's Brief, the Veteran's representative indicated that since the last VA examination the right finger was more painful and that his migraine headaches were improperly evaluated.  The Board construes this to be new claims for increased evaluations for the residuals of a right ring finger fracture and chronic occipital headaches.  These issues have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and is REFERRED to the AOJ for appropriate action.

The appeal is being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


REMAND

As noted in the Introduction, the Veteran has recently asserted that two of his service-connected disabilities have worsened.  The evaluations of these disabilities may impact the claim for TDIU and accordingly the Board finds the claims are intertwined.  Harris v. Derwinski, 1 Vet. App. 180 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a Veteran's claim for the second issue).

Additionally, a review of the record reflects that further development is warranted.

The Veteran seeks service connection for TDIU.  The Veteran clearly meets the percentage requirements of 38 C.F.R. § 4.16(a) and the question before the Board is whether the Veteran's service-connected disabilities render him unemployable. 

The record, however, includes contradictory findings on this question.  Specifically, the October 2011 VA joints examiner concluded that the Veteran's musculoskeletal disabilities including the lumbar spine, cervical spine, bunionectomy of the left great toe and residuals of a right ring finger fracture did not render him unemployable and further opined he could secure and maintain substantially gainful employment with no functional impairment or restrictions.  The October 2011 VA headache examination concluded that while the Veteran could obtain a substantial gainful occupation it would have to have restriction to a light sedentary and or semi-sedentary duty with several precautions to avoid stressors that may precipitate the migraines.

Private records suggest the Veteran was unable to work due to a combination of the service-connected lumbar paravertebral myositis and non-service connected psychiatric disability.   

In Smith v. Shinseki, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) noted that it was within VA's discretion to determine whether a vocational assessment was required based on "the facts of a particular case" and noted that an assessment would be required "if, for example, the Veteran were found medically qualified for a particular type of job, but there was an unusually difficult question as to whether the Veteran had the educational or vocational skills for that position." 647 F.3d 1380, 1386 (Fed. Cir. 2011).  Thus, although the Veteran may physically be able to perform sedentary employment, it is not clear whether he is educationally and vocationally qualified to perform such employment.

It is well-settled that in its decisions, the Board may not rely upon its own unsubstantiated medical opinion.  Colvin v. Derwinski, 1 Vet. App. 171 (1991).  As such, without further clarification, the Board is without medical expertise to determine if the Veteran's service-connected disabilities render him unemployable and a social and industrial survey should be obtained.

Additionally, the record reflects the Veteran has been treated at VA facilities.  On remand updated records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate action concerning the newly raised claims of entitlement to increased evaluations for the residuals of a right ring finger fracture and chronic occipital headaches.

2.  Updated treatment records from the VA Health Care System from May 2010 until the present should be requested and associated with the claims file.

If any requested records are not available, that fact must clearly be documented in the claims file and proper notification under 38 C.F.R. § 3.159(e) should be provided to the Veteran.

3.  After the above development has been completed, the RO/AMC should schedule the Veteran for a Social and Industrial Survey or similar evaluation to ascertain if the aggregate effect of the Veteran's service-connected disabilities preclude him from securing and maintaining substantially gainful employment in light of his education and work history as an electronics technician. 

A clear rationale for all opinions and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

4.  The RO/AMC shall then take such additional development action as it deems proper with respect to the claim.  When the development requested has been completed, the case should again be reviewed on the basis of the additional evidence and readjudicated.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


____________________________________________
H. SEESEL
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals  is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2013).




